DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The Specification is missing a paragraph beneath the title which recites the application number(s) and filing date(s) of the application(s) to which the instant application claims priority.  
Appropriate correction is required.

Claim Objections
Claims 3, 6, 8, 10-11, 13-14, 17, 19, and 21-22 are objected to because of the following informalities:  
-Claim 3, line 3: please correct “the pump measurement” to “the pump measurements”
-Claim 6, line 5: please correct “time duration” to “a time duration”
-Claim 8, line 3: please correct “and average pumping mechanism” to “an average pumping mechanism”
-Claim 10, lines 3-4: please correct “a dispense stroke duration difference relative to an aspirate stroke duration” to “the time difference between the aspirate stroke and the dispense stroke”
-Claim 11, line 2: please correct “time duration” to “a time duration”
-Claim 11, line 5: please correct “configured to and analyze” to “configured to analyze”
-Claim 13, lines 1-2: please correct “activating an indicator an occlusion alert” to “activating, via an indicator, an occlusion alert”
-Claim 14, line 3: please correct “the pump measurement” to “the pump measurements”
-Claim 17, line 6: please correct “time duration” to “a time duration”
-Claim 19, line 3: please correct “and average” to “an average”
-Claim 21, lines 3-4: please correct “a dispense stroke duration difference relative to an aspirate stroke duration” to “the time difference between the aspirate stroke and the dispense stroke”
-Claim 22, line 2: please correct “time duration” to “a time duration”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitations “determine when the pump measurements comprise a plurality of the pump measurement that satisfy a predetermined metric designated as an indication of occlusion” and “the predetermined metric comprises an average pumping mechanism current that exceeds a designated current value that is higher than an average value of the pumping mechanism current when no occlusion is occurring in the pump” are unclear.  In other words, the processing device determines the presence of an occlusion when a plurality of pump measurements “satisfy” an average pumping mechanism current that is greater than a value that is greater than an average value of the pumping mechanism current during normal (i.e. no occlusions present) flow.  These recitations “satisfy” and “exceeds (a value) that is higher than (another value)” are particularly difficult to follow.  What does “satisfy” mean in this context (greater than, less than, equal to)?  Also, is the “designated current value” some type of predetermined threshold or something else?  For examination purposes, the Examiner is interpreting claim 1 to require that the processing device detects an occlusion when the pump measurements are greater than an average pumping mechanism current determined at a time of no occlusion.
Claims 2-11 are rejected due to their dependency on rejected claim 1.
In regards to claim 12, the limitations “determine when the pump measurements comprise a plurality of the pump measurement that satisfy a predetermined metric designated as an indication of occlusion” and “the predetermined metric comprises an average pumping mechanism current that exceeds a designated current value that is higher than an average value of the pumping mechanism current when no occlusion is occurring in the pump” are unclear.  In other words, the processing device determines the presence of an occlusion when a plurality of pump measurements “satisfy” an average pumping mechanism current that is greater than a value that is greater than an average value of the pumping mechanism current during normal (i.e. no occlusions present) flow.  These recitations “satisfy” and “exceeds (a value) that is higher than (another value)” are particularly difficult to follow.  What does “satisfy” mean in this context (greater than, less than, equal to)?  Also, is the “designated current value” some type of predetermined threshold or something else?  For examination purposes, the Examiner is interpreting claim 1 to require that the processing device detects an occlusion when the pump measurements are greater than an average pumping mechanism current determined at a time of no occlusion.
Claims 13-22 are rejected due to their dependency on rejected claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slate et al. (US 4,950,235 A).
Regarding claim 1, Slate discloses an infusion device integral occlusion sensing (see col. 48 lines 12-22) comprising:
	a pump comprising a chamber (pump cylinder 112) configured with at least one port (inlet and outlet valves) to receive fluid into the chamber (pump cylinder 112) from a reservoir (fluid source (not shown)) and through which fluid flows out of the chamber (pump cylinder 112) (see col. 40 lines 40-60), and a pumping mechanism (motor 606) configured to control aspiration of a volume of the fluid into the chamber (pump cylinder 112) during an aspirate stroke (via opening inlet valve actuator 620A) and to control dispensing of a volume of fluid from the chamber (pump cylinder 112) during a dispense stroke (see col. 40 lines 40-67);
	a pump measurement device (sensor 829) configured to generate pump measurement related to at least one of each aspirate stroke performed by the pump and each dispense stroke performed by the pump (see col. 47 lines 12-25);
	a processing device (comparator 836 and calibrating circuitry 834) configured to analyze pump measurements comprising the pump measurement for each of a plurality of the at least one aspirate stroke and dispense stroke and determine when the pump measurements comprise a plurality of the pump measurement that satisfy a predetermined metric (alarm threshold value) designated as an indication of occlusion (see col. 48 lines 12-22);
	wherein the pump measurement device (sensor 829) comprises a current sensing device configured to detect pumping mechanism current during at least one of the aspirate stroke and the dispense stroke of a pump cycle for a plurality of such pump cycle (see col. 47 lines 12-25);
	wherein the pump measurement corresponds to the pumping mechanism current (see col. 47 lines 12-25); and
	wherein the pump measurements comprise the pumping mechanism current for a selected number of the plurality of pump cycles, and the predetermined metric (alarm threshold value) comprises an average pumping mechanism current that exceeds a designated current value that is higher than an average value of the pumping mechanism current when no occlusion is occurring in the pump (see col. 47 lines 12-39 and col. 48 lines 1-22, an occlusion alarm is generated when a measured/calibrated current value is larger than a predetermined/calibrated threshold value during both the fill and delivery cycles).

	Regarding claim 2, Slate discloses the infusion device with integral occlusion sensing of claim 1, further comprising an indicator (visual and/or audible alarm), the processing device (comparator 836 and calibrating circuitry 834) being configured to operate the indicator (visual and/or audible alarm) as an occlusion alert in response to a determination that a plurality of the pump measurement satisfy the predetermined metric (alarm threshold value) (see col. 48 lines 12-22).

	Regarding claim 4, Slate discloses the infusion device with integral occlusion sensing of claim 1, wherein the pump measurement further corresponds to a time duration of at least one of the aspirate stroke and the dispense stroke (see col. 47 lines 12-25, an integral of current over time is taken).

Regarding claim 12, Slate discloses method of occlusion sensing in an infusion pump (see col. 48 lines 12-22) comprising:
	operating a pump comprising a chamber (pump cylinder 112) configured with at least one port (inlet and outlet valves) to receive fluid into the chamber (pump cylinder 112) from a reservoir (fluid source (not shown)) and through which fluid flows out of the chamber (pump cylinder 112) (see col. 40 lines 40-60), and a pumping mechanism (motor 606) configured to control aspiration of a volume of the fluid into the chamber (pump cylinder 112) during an aspirate stroke (via opening inlet valve actuator 620A) and to control dispensing of a volume of fluid from the chamber (pump cylinder 112) during a dispense stroke (see col. 40 lines 40-67);
	operating a pump measurement device (sensor 829) to generate pump measurement related to at least one of each aspirate stroke performed by the pump and each dispense stroke performed by the pump (see col. 47 lines 12-25);
	analyzing pump measurements comprising the pump measurement for each of a plurality of the at least one aspirate stroke and dispense stroke to determine when the pump measurements comprise a plurality of the pump measurement that satisfy a predetermined metric (alarm threshold value) designated as an indication of occlusion (see col. 48 lines 12-22); and
	detecting pumping mechanism current during at least one of the aspirate stroke and the dispense stroke of a pump cycle for a plurality of such pump cycle (see col. 47 lines 12-25);
	wherein the pump measurement corresponds to the pumping mechanism current (see col. 47 lines 12-25); and
	wherein the pump measurements comprise the pumping mechanism current for a selected number of the plurality of pump cycles, and the predetermined metric (alarm threshold value) comprises an average pumping mechanism current that exceeds a designated current value that is higher than an average value of the pumping mechanism current when no occlusion is occurring in the pump (see col. 47 lines 12-39 and col. 48 lines 1-22, an occlusion alarm is generated when a measured/calibrated current value is larger than a predetermined/calibrated threshold value during both the fill and delivery cycles).

	Regarding claim 13, Slate discloses the method of occlusion sensing of claim 12, further comprising activating an indicator (visual and/or audible alarm) an occlusion alert in response to a determination that a plurality of the pump measurement satisfy the predetermined metric (alarm threshold value) (see col. 48 lines 12-22).

	Regarding claim 15, Slate discloses the method of occlusion sensing of claim 12, further comprising operating the pump measurement device to generate a pump measurement that corresponds to a time duration of at least one of the aspirate stroke and the dispense stroke (see col. 47 lines 12-25, an integral of current over time is taken).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Slate et al. (US 4,950,235 A), as applied to claims 1, 4, 12, and 15 above, in view of Burke et al. (US 2016/0303318 A1).
Regarding claim 3, Slate discloses the infusion device with integral occlusion sensing of claim 1.  However, Slate fails to state wherein the processing device is configured to automatically terminate operation of the pumping mechanism in response to a determination that a plurality of the pump measurement satisfy the predetermined metric.
	Burke teaches an infusion device (see Fig. 3) wherein the processing device (processor 43) is configured to automatically terminate operation of the pumping mechanism (accumulator 30) in response to a determination that a plurality of the pump measurement satisfy the predetermined metric (see par. [0066], the processor 43 shuts down the entire system when an occlusion is detected).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Slate to include automatically terminating the pumping mechanism in order to automatically take remedial action when occlusions are detected in addition to alarming the user (see Burke par. [0066]), which prevents abnormal flow from being delivered to the patient.

	Regarding claim 5, Slate discloses the infusion device with integral occlusion sensing of claim 4.  However, Slate fails to state wherein the predetermined metric is a selected time duration that is shorter than an average value of the pump measurement when no occlusion is occurring in the pump.
	Burke teaches an infusion device (see Fig. 3) wherein the predetermined metric is a selected time duration that is shorter than an average value of the pump measurement when no occlusion is occurring in the pump (see par. [0064], if the average time of the pump stroke is less than a threshold, an occlusion is detected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Slate to include wherein the predetermined metric is a selected time duration that is shorter than an average value of the pump measurement when no occlusion is occurring in the pump as taught by Burke in order to function as an additional process for detecting occlusions in the device (see Burke par. [0064]).

	Regarding claim 14, Slate discloses the method of occlusion sensing of claim 12.  However, Slate fails to state automatically terminating operation of the pumping mechanism in response to a determination that a plurality of the pump measurement satisfy the predetermined metric.
	Burke teaches method of occlusion sensing (see Fig. 3) comprising automatically terminating operation of the pumping mechanism (accumulator 30) in response to a determination that a plurality of the pump measurement satisfy the predetermined metric (see par. [0066], the processor 43 shuts down the entire system when an occlusion is detected).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Slate to include automatically terminating the pumping mechanism in order to automatically take remedial action when occlusions are detected in addition to alarming the user (see Burke par. [0066]), which prevents abnormal flow from being delivered to the patient.

	Regarding claim 16, Slate discloses the method of occlusion sensing of claim 15.  However, Slate fails to state using the predetermined metric as a selected time duration that is shorter than an average value of the pump measurement when no occlusion is occurring in the pump.
	Burke teaches a method of occlusion sensing (see Fig. 3) further comprising using the predetermined metric as a selected time duration that is shorter than an average value of the pump measurement when no occlusion is occurring in the pump (see par. [0064], if the average time of the pump stroke is less than a threshold, an occlusion is detected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Slate to include using the predetermined metric as a selected time duration that is shorter than an average value of the pump measurement when no occlusion is occurring in the pump as taught by Burke in order to function as an additional process for detecting occlusions in the device (see Burke par. [0064]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Slate et al. (US 4,950,235 A), as applied to claims 1 and 12 above, in view of Rush et al. (US 2005/0238503 A1).
Regarding claim 6, Slate discloses the infusion device with integral occlusion sensing of claim 1.  However, Slate fails to state wherein the pump measurement device comprises an end-stop switch on the pump configured to be activated when the pumping mechanism completes the at least one of the aspirate stroke and the dispense stroke, the end-stop switch being connected to the processing device to determine the time duration of each of the at least one aspirate stroke and the dispense stroke. 
	Rush teaches an infusion device (see Fig. 7A-B) wherein the pump measurement device (feedback switch 710) comprises an end-stop switch (feedback switch 710) on the pump (pump 700) configured to be activated when the pumping mechanism (plunger 704) completes the at least one of the aspirate stroke and the dispense stroke, the end-stop switch (feedback switch 710) being connected to the processing device (drive circuit 800) to determine time duration of each of the at least one of the aspirate stroke and the dispense stroke (see par. [0042]-[0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Slate to include an end-stop switch as taught by Rush in order to additionally detect occlusions when the end-stop switch is activated (see Burke par. [0042]-[0043]).

Regarding claim 17, Slate discloses the method of occlusion sensing of claim 12.  However, Slate fails to state configuring the pump measurement device as an end-stop switch on the pump that is activated when the pumping mechanism completes the at least one of the aspirate stroke and the dispense stroke; and connecting the end-stop switch to a processing device configured to analyze signals from the end-stop switch to determine time duration of each of the at least one aspirate stroke and the dispense stroke. 
	Rush teaches an method of occlusion sensing (see Fig. 7A-B) comprising configuring the pump measurement device (feedback switch 710) as an end-stop switch (feedback switch 710) on the pump (pump 700) that is activated when the pumping mechanism (plunger 704) completes the at least one of the aspirate stroke and the dispense stroke; and connecting the end-stop switch (feedback switch 710) to a processing device (drive circuit 800) configured to analyze signals from the end-stop switch (feedback switch 710) to determine time duration of each of the at least one of the aspirate stroke and the dispense stroke (see par. [0042]-[0043]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Slate to include an end-stop switch as taught by Rush in order to additionally detect occlusions when the end-stop switch is activated (see Burke par. [0042]-[0043]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Slate et al. (US 4,950,235 A) in view of Rush et al. (US 2005/0238503 A1), as applied to claims 6 and 17 above, further in view of Burke et al. (US 2016/0303318 A1).
Regarding claim 7, Slate discloses the infusion device with integral occlusion sensing of claim 6.  However, Slate fails to state wherein the pump measurement device corresponds to a duration of end-stop switch activation, and the predetermined metric is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump.
Burke teaches an infusion device (see Fig. 3) wherein the pump measurement device (gauge 301) corresponds to a duration of end-stop switch activation (measured change in position of gauge 301 over change in time), and the predetermined metric (expected change in position of gauge 301 over time) is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump (accumulator 30) (see par. [0064], if the measured change is longer than the expected change, an abnormality is detected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Slate to include wherein the pump measurement device corresponds to a duration of end-stop switch activation, and the predetermined metric is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump as taught by Burke in order to function as an additional process for detecting occlusions in the device (see Burke par. [0064]).

Regarding claim 18, Slate discloses the method of occlusion sensing of claim 17.  However, Slate fails to state wherein the pump measurement device corresponds to a duration of end-stop switch activation, and the predetermined metric is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump.
Burke teaches an method of occlusion sensing (see Fig. 3) wherein the pump measurement device (gauge 301) corresponds to a duration of end-stop switch activation (measured change in position of gauge 301 over change in time), and the predetermined metric (expected change in position of gauge 301 over time) is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump (accumulator 30) (see par. [0064], if the measured change is longer than the expected change, an abnormality is detected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Slate to include wherein the pump measurement device corresponds to a duration of end-stop switch activation, and the predetermined metric is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump as taught by Burke in order to function as an additional process for detecting occlusions in the device (see Burke par. [0064]).

Claims 8, 10-11, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Slate et al. (US 4,950,235 A), as applied to claims 1 and 12 above, in view of Preuthun et al. (US 2007/0112301 A1).
Regarding claim 8, Slate discloses the infusion device with integral occlusion sensing of claim 1.  However, Slate fails to state wherein the processing device is configured to determine, for each of a plurality of pump cycles, an average pumping mechanism current of the aspirate stroke, and average pumping mechanism current of the dispense stroke, and a difference between the average pumping mechanism current of the dispense stroke and the average pumping mechanism current of the aspirate stroke, and the predetermined metric is a designated value for the difference that, when exceeded, indicates occlusion.
Preuthun teaches an infusion device (see Figs. 1, 20-23) wherein the processing device (controller) is configured to determine, for each of a plurality of pump cycles, an average pumping mechanism current of the aspirate stroke (suction stroke), and average pumping mechanism current of the dispense stroke (pump stroke), and a difference between the average pumping mechanism current of the dispense stroke (pump stroke) and the average pumping mechanism current of the aspirate stroke (suction stroke) (see par. [0030]), and the predetermined metric (occlusion condition time range) is a designated value for the difference that, when exceeded, indicates occlusion (see par. [0029]-[0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Slate to include determining the difference between stroke currents as taught by Preuthun in order to function as an additional process for detecting occlusions in the device, including more severe occlusions (see Preuthun par. [0029]-[0031]).

Regarding claim 10, Slate discloses the infusion device with integral occlusion sensing of claim 1.  However, Slate fails to state wherein the pump measurement corresponds to a time difference between the aspirate stroke and the dispense stroke, and the predetermined metric corresponding to a dispense stroke duration difference relative to an aspirate stroke duration is a selected time duration that is greater than an average value of the stroke duration difference when no occlusion is occurring in the pump.
Preuthun teaches an infusion device (see Figs. 1, 20-23) wherein the pump measurement corresponds to a time difference between the aspirate stroke (time of suction stroke) and the dispense stroke (time of pump stroke), and the predetermined metric corresponding to a dispense stroke duration difference relative to an aspirate stroke duration is a selected time duration that is greater than an average value of the stroke duration difference when no occlusion is occurring in the pump (see par. [0029]-[0031], the difference between the suction time and dispense time is comparable to a known range to determine an occlusion).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Slate to include determining the difference between stroke times as taught by Preuthun in order to function as an additional process for detecting occlusions in the device, including more severe occlusions (see Preuthun par. [0029]-[0031]).

Regarding claim 11, modified Slate teaches the infusion device with integral occlusion sensing of claim 8 substantially as claimed.  Preuthun further teaches wherein the pump measurement also comprises time duration of the at least one of the aspirate stroke (time of suction stroke) and the dispense stroke (time of pump stroke) and the predetermined metric corresponding to the stroke duration is a selected time duration that is shorter than an average value of the stroke duration when no occlusion is occurring in the pump (see Fig. 21, par. [0110]), and the processing device is configured to analyze the pump measurements and determine when the pump measurements comprises a plurality of the pump measurement that satisfy a corresponding one of the predetermined metric (see Fig. 21 and par. [0110], a bubble is detected when either the pump duration or stroke duration are lower than their expected durations).

Regarding claim 19, Slate discloses the method of occlusion sensing of claim 12.  However, Slate fails to state wherein analyzing pump measurements comprises determining, for each of a plurality of pump cycles, an average pumping mechanism current of the aspirate stroke, and average pumping mechanism current of the dispense stroke, and a difference between the average pumping mechanism current of the dispense stroke and the average pumping mechanism current of the aspirate stroke, and the predetermined metric is a designated value for the difference that, when exceeded, indicates occlusion.
Preuthun teaches a method of occlusion sensing (see Figs. 1, 20-23) analyzing pump measurements comprises determining, for each of a plurality of pump cycles, an average pumping mechanism current of the aspirate stroke (suction stroke), and average pumping mechanism current of the dispense stroke (pump stroke), and a difference between the average pumping mechanism current of the dispense stroke (pump stroke) and the average pumping mechanism current of the aspirate stroke (suction stroke) (see par. [0030]), and the predetermined metric (occlusion condition time range) is a designated value for the difference that, when exceeded, indicates occlusion (see par. [0029]-[0031]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Slate to include determining the difference between stroke currents as taught by Preuthun in order to function as an additional process for detecting occlusions in the device, including more severe occlusions (see Preuthun par. [0029]-[0031]).

Regarding claim 21, Slate discloses the method of occlusion sensing of claim 12.  However, Slate fails to state wherein the pump measurement corresponds to a time difference between the aspirate stroke and the dispense stroke, and the predetermined metric corresponding to a dispense stroke duration difference relative to an aspirate stroke duration is a selected time duration that is greater than an average value of the stroke duration difference when no occlusion is occurring in the pump.
Preuthun teaches a method of occlusion sensing (see Figs. 1, 20-23) wherein the pump measurement corresponds to a time difference between the aspirate stroke (time of suction stroke) and the dispense stroke (time of pump stroke), and the predetermined metric corresponding to a dispense stroke duration difference relative to an aspirate stroke duration is a selected time duration that is greater than an average value of the stroke duration difference when no occlusion is occurring in the pump (see par. [0029]-[0031], the difference between the suction time and dispense time is comparable to a known range to determine an occlusion).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Slate to include determining the difference between stroke times as taught by Preuthun in order to function as an additional process for detecting occlusions in the device, including more severe occlusions (see Preuthun par. [0029]-[0031]).

Regarding claim 22, modified Slate teaches the method of occlusion sensing of claim 21 substantially as claimed.  Preuthun further teaches wherein the pump measurement also comprises time duration of the at least one of the aspirate stroke (time of suction stroke) and the dispense stroke (time of pump stroke) and the predetermined metric corresponding to the stroke duration is a selected time duration that is shorter than an average value of the stroke duration when no occlusion is occurring in the pump (see Fig. 21, par. [0110]), and analyzing the pump measurements comprises determining when the pump measurements comprises a plurality of the pump measurement that satisfy a corresponding one of the predetermined metric (see Fig. 21 and par. [0110], a bubble is detected when either the pump duration or stroke duration are lower than their expected durations).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slate et al. (US 4,950,235 A) in view of Preuthun et al. (US 2007/0112301 A1), as applied to claims 8 and 19 above, further in view of Burke et al. (US 2016/0303318 A1).
Regarding claim 9, modified Slate teaches the infusion device with integral occlusion sensing of claim 8 substantially as claimed.  Preuthun further teaches wherein the pump measurement comprises at least two of a duration of the at least one aspirate stroke (suction stroke) and the dispense stroke (pump stroke) and a time difference between the aspirate stroke (suction stroke) and the dispense stroke (pump stroke) (note: only two of: (a) the end stop switch activation duration, (b) a duration of the at least one of the aspirate stroke and the dispense stroke, (c) a time difference between the aspirate stroke and the dispense stroke, or (d) the difference between the average pumping mechanism current of the dispense stroke and the average pumping mechanism current of the aspirate stroke… are required by the claim since this limitation is written in the alternative), and wherein the predetermined metric corresponding to stroke duration is a selected time duration that is shorter than an average value of the stroke duration when no occlusion is occurring in the pump (see par. [0030], a difference of time of the pump stroke and suction stroke can be compared to a set range for determining occlusion), and the predetermined metric corresponding to a dispense stroke duration difference relative to an aspirate stroke duration is a selected time duration that is greater than an average value of the stroke duration difference when no occlusion is occurring in the pump (see par. [0030], a difference of time of the pump stroke and suction stroke can be compared to a set range for determining occlusion), the processing device being configured to analyze the pump measurements and determine when the pump measurements comprise a plurality of the pump measurement that satisfy a corresponding one of the predetermined metric (see par. [0030], a difference of time of the pump stroke and suction stroke can be compared to a set range for determining occlusion).
However, modified Slate fails to state wherein the pump measurement device comprises an end-stop switch on the pump configured to be activated when the pumping mechanism completes the at least one of the aspirate stroke and the dispense stroke, the end-stop switch being connected to the processing device to determine the time duration of each of the at least one aspirate stroke and the dispense stroke, such that, for a pump measurement that corresponds to a duration of end-stop switch activation, the predetermined metric is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump.
Burke teaches an infusion device (see Fig. 3) wherein the pump measurement device (gauge 301) comprises an end-stop switch (gauge 301) on the pump (accumulator 30) configured to be activated when the pumping mechanism completes the at least one of the aspirate stroke (upward position) and the dispense stroke (downward position) (see par. [0035]), the end-stop switch (gauge 301) being connected to the processing device (processor 43) to determine time duration of each of the at least one of the aspirate stroke and the dispense stroke (see par. [0064]) such that, for a pump measurement that corresponds to a duration of end-stop switch activation (measured change in position of gauge 301 over change in time), the predetermined metric (expected change in position of gauge 301 over time) is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump (accumulator 30) (see par. [0064], if the measured change is longer than the expected change, an abnormality is detected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Slate to include wherein the pump measurement device corresponds to a duration of end-stop switch activation, and the predetermined metric is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump as taught by Burke in order to function as an additional process for detecting occlusions in the device (see Burke par. [0064]).

Regarding claim 20, modified Slate teaches the method of occlusion sensing of claim 19 substantially as claimed.  Preuthun further teaches wherein the pump measurement comprises at least two of a duration of the at least one aspirate stroke (suction stroke) and the dispense stroke (pump stroke) and a time difference between the aspirate stroke (suction stroke) and the dispense stroke (pump stroke) (note: only two of: (a) the end stop switch activation duration, (b) a duration of the at least one of the aspirate stroke and the dispense stroke, (c) a time difference between the aspirate stroke and the dispense stroke, or (d) the difference between the average pumping mechanism current of the dispense stroke and the average pumping mechanism current of the aspirate stroke… are required by the claim since this limitation is written in the alternative), and wherein the predetermined metric corresponding to stroke duration is a selected time duration that is shorter than an average value of the stroke duration when no occlusion is occurring in the pump (see par. [0030], a difference of time of the pump stroke and suction stroke can be compared to a set range for determining occlusion), and the predetermined metric corresponding to a dispense stroke duration difference relative to an aspirate stroke duration is a selected time duration that is greater than an average value of the stroke duration difference when no occlusion is occurring in the pump (see par. [0030], a difference of time of the pump stroke and suction stroke can be compared to a set range for determining occlusion), and analyzing the pump measurements comprises determining when the pump measurements comprise a plurality of the pump measurement that satisfy a corresponding one of the predetermined metric (see par. [0030], a difference of time of the pump stroke and suction stroke can be compared to a set range for determining occlusion).
However, modified Slate fails to state configuring the pump measurement device as an end-stop switch on the pump that is activated when the pumping mechanism completes the at least one of the aspirate stroke and the dispense stroke, such that, for the pump measurement that corresponds to a duration of the end-stop switch activation, the predetermined metric is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump.
Burke teaches a method of occlusion sensing (see Fig. 3) comprising configuring the pump measurement device (gauge 301) as an end-stop switch (gauge 301) on the pump (accumulator 30) that is activated when the pumping mechanism completes the at least one of the aspirate stroke (upward position) and the dispense stroke (downward position) (see par. [0035]), such that, for the pump measurement that corresponds to a duration of end-stop switch activation (measured change in position of gauge 301 over change in time), the predetermined metric (expected change in position of gauge 301 over time) is a selected time duration for end-stop switch activation that is longer than an average value of the pump measurement when no occlusion is occurring in the pump (accumulator 30) (see par. [0064], if the measured change is longer than the expected change, an abnormality is detected).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Slate to include configuring the pump measurement device as an end-stop switch on the pump as taught by Burke in order to function as an additional process for detecting occlusions in the device (see Burke par. [0064]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783